In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-123 CV

____________________


IN RE DONALD RAY MCCRAY




Original Proceeding



MEMORANDUM OPINION (1)
	On April 13, 2005, Donald Ray McCray filed a petition for writ of mandamus.  An
inmate in the Correctional Institutions Division of the Texas Department of Criminal
Justice, McCray complains of the trial court's failure to consider documents and pleadings
McCray filed in 2003.  On March 31, 2005, we notified the relator that the petition did not
comply with the Rules of Appellate Procedure applicable to original proceedings filed in
appellate courts, granted him thirty days to amend his petition, and directed McCray to
mail a copy of the petition to the respondent and the real party in interest. See Tex. R.
App. P. 9.5, 52.  On April 13, 2005, McCray filed an affidavit of indigence without a
motion for extension of time.  The relator neither amended his petition nor complied with
the service requirement.
	Mandamus will issue only to correct a clear abuse of discretion or violation of a
duty imposed by law when that abuse cannot be remedied by appeal.  Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.1992); Walker v. Packer, 827 S.W.2d 833, 839
(Tex.1992).   The relator has not demonstrated that the trial court abused its discretion,
nor has he shown that he is entitled to the relief sought.  Accordingly, the petition for writ
of mandamus is denied.  
	WRIT DENIED.
								PER CURIAM

Opinion Delivered June 30, 2005
Before McKeithen, C.J., Gaultney and Horton, JJ.
1. Tex. R. App. P. 47.4.